Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Klecyngier on January 26, 2022.
The application has been amended as follows: 
Please amend claim 4-6 as follows: 
4.	The product according to claim 3 wherein the product is a net 

5.	The product according to claim 3, wherein the product is a composition for coating a net

6.	The product according to claim 3, wherein the product is a composition for spraying surfaces of a dwelling

Please amend claim 8 as follows: 

8.	A polymeric material incorporated with a compound of formula I as defined in claim 1, which material is useful for making substrate or non-living material, 

Please amend claims 11 and 12 as follows: 



12.	A method for mosquito vector-control, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625